Citation Nr: 1028381	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  10-09 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from March 1943 to March 
1946.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2009 rating decision of the Fort 
Harrison, Montana, Department of Veterans Affairs (VA) Regional 
Office (RO).

In June 2010, the appellant testified before the undersigned 
Veteran's Law Judge (VLJ).  Additional evidence was submitted at 
the hearing.  The appellant waived orally consideration of this 
evidence by the agency of original jurisdiction.  A copy of the 
transcript is associated with the claims folder.  The actions of 
the Board comply with 38 C.F.R. § 3.103.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant is a combat Veteran with service in the South 
Pacific during World War II.  He served as a signalman under 
conditions that involved prolonged periods of unprotected skin 
exposure to the sun.

2.  Skin cancer is related to prolonged periods of sun exposure 
without skin protection during service.


CONCLUSION OF LAW

Skin cancer is attributable to service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to all 
five elements of the service connection claim (including degree 
of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006)); (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 
38 C.F.R. § 3.159(b).  Notice should be provided at the time that 
VA receives a completed or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).at 119 (2004).  
This timing requirement applies equally to the initial-
disability-rating and effective-date elements of a service 
connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
August 2008 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of the 
evidence obtained, the evidence VA was responsible for obtaining, 
and the evidence necessary to establish entitlement to the 
benefits sought including the types of evidence that would assist 
in this matter.  Additionally, VA provided notice of the 
disability rating and effective date elements.

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service and private 
treatment records have been associated with the claims folder.  
VA afforded the appellant an opportunity to appear for a hearing.  
Additionally, VA afforded the appellant examinations.  The VA 
opinion associated with this examination has been challenged by 
the appellant, but the Board finds that any deficiencies in this 
opinion are rendered moot by the favorable decision below.

Accordingly, appellate review may proceed without prejudice to 
the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Compensation may be awarded for disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131.  Service connection basically means that the facts, 
shown by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303.

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).

The Board notes the appellant served during the Second World War 
in the South Pacific.  He is a combat veteran of the battle of 
Peleliu, and served on other islands in the South Pacific.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) are for 
application in this matter.  Section 1154(b) provides that, in 
the case of any veteran who has engaged in combat with the enemy 
in active service during a period of war, satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in favor 
of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

In this case, the appellant argues that he has skin cancer 
related to prolonged and unprotected sun exposure to the head and 
face while serving as a Navy signalman in the South Pacific 
during World War II.

Private treatment records reflect that skin cancer was first 
documented in 1984 of the inner left ear.  In February 2002, 
squamous cell carcinoma of the left forehead was found and 
treated.  In January 2008, basal cell carcinoma of the mid right 
nasal ala was found and treated.

Report of VA examination dated October 2008 reflects an 
assessment for subjective history of skin cancer, but with no 
clinical evidence of cancer at this time.  The examiner, a family 
nurse practitioner, opined as follows:

There are no medical records to substantiate skin 
cancer history or dates of excisions.  Veteran served 
in the Navy in the 1940's.  There is no doubt that he 
had daily sun exposure as a signalman.  However, in 
the 1940's there was no the problem with 'thinning' of 
the ozone and one's risk of developing skin cancer 
would have been much less than if exposure occurred a 
couple decades later.  Therefore, it is less likely 
than not that the veteran's (subjective) history of 
skin cancer was cased by/due to military.

In June 2010, the appellant testified before the undersigned VLJ.  
At that time, he testified that he was a combat veteran of 
Peleliu, and that he served as a signalman in the South Pacific 
during service.  He noted that he had prolonged exposure to the 
sun from his duties as a signalman.  He denied any significant 
post service exposure, indicating that professionally he was a 
certified public accountant and that he had limited recreational-
leisure sun exposure.  The appellant submitted a private medical 
opinion at the hearing and argued that this opinion was more 
probative on whether his post service skin cancer is related to 
prolonged and unprotected sun exposure in service.

A private medical opinion dated May 2010 from Dr. J.W., a 
physician practicing in dermatology, reflects his opinion that 
the appellant's post service skin cancer was related to the 
significant sun exposure he had as a signalman in service.  The 
physician indicated that his practice is entirely confined to 
skin cancer and that he had first-hand experience with the 
appellant's environmental conditions in service as he too was in 
the Navy.  In support of his opinion, the physician reported that 
he had many patients who were former signalmen and that skin 
cancer had a long induction, meaning that there is a long time 
between the causative exposure and the time of development of 
skin cancer.  The physician noted that the appellant's history of 
sun exposure in service is consistent with the development of 
skin cancer decades later.

In weighing the evidence of record, the Board concludes that the 
preponderance of the evidence supports entitlement to service 
connection for skin cancer.  The evidence of record establishes 
that the appellant, a combat veteran, had prolonged and 
unprotected sun exposure from his duties as a signalman in 
service during World War II.  The record further establishes that 
the post service findings for skin cancer are related to this sun 
exposure in service.

The appellant is both competent and credible to report his sun 
exposure in service, and his sworn testimony of prolonged and 
unprotected exposure to the sun is consistent with the 
circumstances, conditions, and hardships of his service during 
World War II in the South Pacific.  38 U.S.C.A. § 1154(b).  Both 
the VA examiner and the appellant's private dermatologist agree 
that the appellant had intense sun exposure in service.

While the VA examiner in October 2008 found that skin cancer was 
less likely than not related to sun exposure in service, a 
private physician opined in May 2010 that the appellant's skin 
cancer was related to his sun exposure in service.  Generally, 
the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion the physician reaches.  Guerieri v. Brown, 4 
Vet. App. 467 (1993).  When reviewing such medical opinions, the 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  In assessing medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file and 
the thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).

Here, the Board finds that the private medical opinion has 
greater probative value.  The private medical opinion was 
prepared by a physician trained the field of dermatology and 
practicing exclusively in the area of skin cancer.  The private 
physician reported that he has treated many former signalmen for 
skin cancer.  By contrast, the VA opinion was prepared by a nurse 
with no apparent training or expertise in the field of either 
dermatology or skin cancer, or clinical experience with former 
signalmen of the World War II era.

Also, the private medical opinion is more probative because the 
opinion is supported by a clear, well-articulated medical 
rationale; whereas, the VA medical opinion is not.  The VA 
medical opinion is predicated on the nurse's unsupported opinion 
that ozone layer thinning had not occurred and, thus, there 
existed a lower risk for skin cancer.  The VA examiner provided 
no reference to medical treatises, training, or medical data to 
support her theory.  Also, the examiner concedes that she had no 
medical records relative to the appellant's post service cancer 
diagnoses and treatment.  The VA opinion is flawed and without 
sufficient supporting details.  As such, the Board assigns 
greater probative value to the favorable private medical opinion.

Accordingly, the claim is granted.




ORDER

Service connection for skin cancer is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


